ALLOWANCE

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show transferring refrigerant in a liquid state from the low-pressure side of the main refrigeration circuit to the transfer system, wherein the motive force source is operable during a shutdown of the refrigeration cycle as required from independent claim 1, and specifically does not show shutting down the refrigeration cycle in the main refrigeration circuit, and activating a motive force source to transfer refrigerant in a liquid state from the main refrigeration circuit to a receiver as required from independent claim 11.
The first closest prior art of record (Zugibe, US 2012/0041608) discloses a main refrigeration circuit including at least a compression stage and a condensing stage in a high-pressure side of the main refrigeration circuit, and an evaporation stage in a low-pressure side of the main refrigeration circuit, and a refrigerant circulating between them; an integrated transfer system in closeable and openable fluid communication with the low-pressure side of the main refrigeration circuit, and including a receiver (212), and valves (210 and 215) operable to selectively open the fluid communication between the main refrigeration circuit and the transfer system. However, Zugibe discloses pumping refrigerant in a liquid state from the transfer system to the evaporator when operating the valves, therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate transferring refrigerant in a liquid state from the low-pressure side of the main refrigeration circuit to the transfer system, wherein the motive force source is operable during a shutdown of the refrigeration cycle. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
The second closest prior art of record (Schrader, US 2014/0157821) discloses a processing unit, a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: opening a fluid communication between the main refrigeration circuit and the transfer system integrated to the system (by means of valve 322), shutting down the refrigeration cycle in the main refrigeration circuit (by turning off the compressor (310), and activating a motive force source (312). However, Schrader discloses activating the motive force source only to transfer refrigerant from the receiver to the main refrigeration circuit. Therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate activating the motive force source to transfer refrigerant in the liquid state from the main refrigeration circuit to the receiver. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763